—Order, Supreme Court, *370New York County (Sheila Abdus-Salaam, J.), entered August 5, 1996, which granted defendants’ motions for partial summary judgment dismissing plaintiff executor’s individual wrongful-death claims against them, affirmed, without costs.
The IAS Court correctly held that the wrongful-death statute (EPTL 5-4.1), which, by its terms (EPTL 1-2.5, 4-1.1, 5-1.2), does not give individuals not married to the decedent (other than certain blood relatives) a right to bring a wrongful-death action, operates without regard to sexual orientation, in that unmarried couples living together, whether heterosexual or homosexual, similarly lack the right to bring a wrongful-death action, and, as such, the statute does not discriminate against same-sex partners in spousal-type relationships. Nor is there merit to plaintiff’s argument that the word “spouse” in EPTL 5-1.2 should be read to include such same-sex partners (see, Greenwald v H & P 29th St. Assocs., 241 AD2d 307 [construing the spousal privilege in CPLR 4502 (b) and distinguishing Braschi v Stahl Assocs. Co. (74 NY2d 201) and Matter of Jacob (86 NY2d 651)]; Matter of Cooper, 187 AD2d 128 [affg 149 Misc 2d 282], appeal dismissed 82 NY2d 801 [construing the right of election in EPTL 5-1.1 (c)]). The dissent unduly strains the language of EPTL 5-1.2, defining a husband or wife to be a surviving spouse, to conclude that the statute does not preclude from the classification persons who are other than a husband or wife. Although the dissent would apply a “functional” rather than a “literal” interpretation, that endeavor is contrary to standard canons of statutory construction. Whatever expansion may be given various family-related terms in other statutes and codes, the EPTL 5-1.2 definition in this regard is clear and preclusive. Since it is not within the judicial province to redefine terms given clear meaning in a statute (Matter of Cooper, supra), plaintiff’s sole recourse lies in legislative action.
For similar reasons, Braschi v Stahl Assocs. (74 NY2d 201, supra), upon which the dissent relies, does not change the analysis. Braschi was a decision propelled by policy considerations not pertinent to the present case. In Braschi, involving a non-marital surviving life partner of the deceased rent-controlled tenant, the Court was required to interpret the term “family”, within the meaning of the rent-control statute. Preliminarily, an expansive definition for those purposes has no direct bearing on an entirely different statute. Moreover, even for purposes of analogizing similar terms in different statutes, the comparison must fail: “family” is an inherently more expansive classification than “spouse” under New York law, and it is as a spousal equivalent that plaintiff herein *371claims standing. Further, the Braschi Court drew a sharp distinction between rent-control laws, which serve to stabilize living arrangements, and the EPTL, which exists to ensure the orderly succession of property rights among clearly defined classes of persons. Finally, the dispositive point is that the Braschi Court found “family” to be undefined in the rent-control statute, thus invoking the judicial role of resolving ambiguities in legislative terms, whereas in EPTL 5-1.2, the Legislature defined the term “spouse”. This circumstance should foreclose any further judicial intervention. Concur — Wallach, Rubin and Tom, JJ.